Citation Nr: 1536424	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple systems atrophy. 


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran had active service from March 1964 to March 1966, including service in the Republic of Vietnam from November 1965 to March 1966.  The Veteran died in January 2012.  The appellant is his surviving spouse, substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in January 2014 and February 2015 and was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  

2.  Resolving all reasonable doubt in the Veteran's favor, his multiple systems atrophy is related to herbicide exposure during service.  


CONCLUSION OF LAW

Service connection for multiple systems atrophy is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for multiple systems atrophy, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e), shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  

Multiple systems atrophy is not one of the conditions presumptively associated with exposure to Agent Orange.  However, the availability or unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has a current diagnosis of multiple systems atrophy.  See, e.g., December 2010 VA examination (diagnosing multiple systems atrophy); June 2011 VA Opinion (finding that the diagnosis remains multiple systems atrophy).  He contends that his multiple systems atrophy is secondary to Agent Orange/herbicide exposure in Vietnam.  Service personnel records reflect that the Veteran had active service in Vietnam from November 1965 to March 1966.  The only question before the Board is whether or not the Veteran's exposure to Agent Orange/herbicides during service caused or contributed to the development of his multiple systems atrophy.  

In this regard, the only evidence of record addressing the etiology of the Veteran's multiple systems atrophy are March 2014 and March 2015 VA opinions.  Both opinions indicated that the etiology of multiple systems atrophy is unknown.  The March 2014 opinion noted that medical literature has suggested pesticide exposure as a causative factor for multiple systems atrophy, but has not been confirmed statistically.  In the March 2015 opinion, the VA physician indicated that she was not able to find any literature linking, or even studying, Agent Orange to multiple systems atrophy, and found that any association with herbicides in general or Agent Orange in particular is complete speculation.  It was ultimately opined that a toxic etiology may be the cause of the Veteran's multiple systems atrophy, and a more definitive opinion is pure speculation.  The Board finds significant that there is no negative nexus evidence of record, and the March 2014 and March 2015 VA opinions found that the etiology of multiple systems atrophy is unknown.  In addition, the VA physician in the March 2015 opined that the Veteran's multiple systems atrophy may be due to toxic etiology.  As the evidence shows that the Veteran served in Vietnam and was presumptively exposed to herbicides therein, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's multiple systems atrophy is related to herbicide exposure while stationed in Vietnam, and service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for multiple systems atrophy is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


